Exhibit 10.10
COMPELLENT TECHNOLOGIES, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (the “Agreement”), originally entered
into as of the 12th day of July, 2002, is by and between Compellent
Technologies, Inc., a Delaware corporation (“the Company”), and John P. Guider
(“Executive”), an individual residing in the State of Minnesota, is hereby
amended and restated, effective as of the 16th day of June, 2008 (the “Effective
Date”).
Recitals
     The Company desires to employ Executive and avail itself of the unique
skills, talents, contacts, judgment and knowledge of Executive;
     Executive desires to be employed by the Company pursuant to the terms and
conditions described more fully below:
     Now, Therefore, in consideration of the foregoing and the mutual covenants
set forth herein, the Company and Executive, intending to be legally bound,
hereby agree as follows:
Agreements
     1. Employment and Duties. Subject to the terms and conditions set forth
herein, the Executive shall serve as the Company’s Chief Operating Officer, with
those duties set forth on Schedule 1 attached hereto. Executive shall devote his
full working time and efforts to the Company’s business, to the exclusion of all
other employment or active participation in other material business interests,
unless otherwise consented to in writing by the disinterested members of the
Board of Directors of the Company (the “Board”). Executive may not serve as a
director on any board of directors without the unanimous written consent of the
Board.
     2. Term of Employment. Executive’s employment with Company shall be at will
and this Agreement may be unilaterally terminated by either party subject to the
terms of Section 8 of this Agreement.
     3. Compensation. For all services rendered by Executive pursuant to this
Agreement, including serving on the Board of Directors of the Company or any of
its subsidiaries or affiliates, if required by the Company, the Company shall
compensate Executive pursuant to the terms and conditions as initially listed in
Schedule 2 attached hereto, or as it may be adjusted from time to time
hereafter.
     4. Confidential Information.
          A. Executive acknowledges that it is the policy of the Company (for
purposes of this Section 4, the term “the Company” shall also refer to any
subsidiary, parent or other affiliate of the Company, subsidiaries of the parent
company, any holding company related to the Company or its parent and any
subsidiaries thereto) to maintain as secret and confidential all valuable and
unique information heretofore or hereafter acquired, developed or used by the

Page 1 of 23



--------------------------------------------------------------------------------



 



Company relating to the business, operations, employees, and/or clients of the
Company which gives the Company a competitive advantage in its industry,
including, without limitation, information about net costs, profits, markets,
suppliers, sales products, key personnel, pricing policies, operational methods,
technical processes, computer software, computer programs, blue-prints,
algorithms, research and development materials and other business affairs and
methods and other information not readily available to the public, operating
manuals, computer software for the Company’s market tracking system, financial
statements, forecasts and operating data and business plans (all such
information is hereinafter referred to as “Confidential Information”). Executive
recognizes that the services to be performed by him are special and unique, and
that by reason of Executive’s duties, he will acquire and have access to
Confidential Information. Executive recognizes that all such Confidential
Information is the property of the Company. In consideration of the Company’s
entering into this Agreement, Executive agrees that during the term of this
Agreement and at all times thereafter: (i) except in connection with the
performance of his duties, Executive shall never, directly or indirectly, use,
publish, disseminate or otherwise disclose any Confidential Information obtained
before or during Executive’s employment by the Company (whether obtained prior
to, during or after the term of this Agreement) without the prior written
consent of the Company’s Board of Directors; and (ii) during the term of this
Agreement, he shall exercise all due and diligent precautions to protect the
integrity of the Company’s mailing lists and sources thereof, statistical data
and compilations, agreements, contracts, manuals or other documents embodying
any Confidential Information.
          B. The provisions of this Section 4 shall not apply to Confidential
Information (i) which is known generally to the public, (ii) which otherwise
comes into the public domain without the fault of Executive, or (iii) which
Executive obtains from sources other than the Company or its employees, agents
or representatives (provided that such exception shall not be applicable to
Confidential Information disclosed to Executive in Executive’s position as a
director, officer and employee of the Company).
     5. Non-competition.
          A. During the term of this Agreement and for a period of six
(6) months after the termination of this Agreement for any reason (or for such a
lesser period of time as may be determined by a court of law or equity to be a
reasonable limitation on Executive), unless the Company is in material default
of the provisions of Section 9 hereof, as applicable, Executive shall not do the
following:
               (i) Solicit, directly or indirectly, any director, officer or
employee of the Company (for purposes of this Section 5, the term “the Company”
shall also refer to any subsidiary, parent or other affiliate of the Company,
subsidiaries of the parent company, any holding company related to the Company
or its parent and any subsidiaries thereto) to discontinue that individual’s
status of employment with the Company, nor to become employed in any activity
similar to or competitive with the business of the Company being conducted at
the time of termination of this Agreement within the territories in which the
Company conducts its business operations;
               (ii) Solicit or cause or authorize, directly or indirectly to be
solicited, for or on behalf of Executive or any third party, from others who are
customers of the Company

Page 2 of 23



--------------------------------------------------------------------------------



 



or active prospects, any business which is competitive with the Company within
the territories in which the Company conducts its business operations;
               (iii) Enter into or engage, directly or indirectly, in any
business that directly competes with the business conducted by the Company
within the territories in which the Company conducts its business operations;
               (iv) Solicit, request, advise or induce any current or potential
customer, supplier or other business contact of the Company to cancel, curtail
or otherwise adversely change its relationship with the Company;
               (v) Promote or assist, financially or otherwise, any person or
entity engaged in any business that directly competes with the business
conducted by the Company within the territories in which the Company conducts
its business operations; or
               (vi) Engage in or invest in, own, manage, operate, finance,
control, consult with or participate in the ownership, management, operation,
financing or control of, be employed by, associated with, or in any manner
connected with, lend Executive’s name to or render services or advice to any
business that directly competes with the business conducted by the Company
within the territories in which the Company conducts its business operations.
          B. Nothing herein shall prohibit Executive from holding shares or
stock or warrants or debentures in a company listed on a nationally or
internationally recognized stock exchange, if Executive owns no more than five
percent (5%) of such company’s outstanding shares.
     6. Remedies for Violations of Sections 4 and 5 and the Proprietary
Agreement.
          A. If the covenants contained in Sections 4 or 5 hereof or in the
Proprietary Agreement (as defined herein) are violated, Executive acknowledges
and agrees that such violation will cause irreparable damage to the Company,
that the remedy at law of the Company will be inadequate and that the Company
shall, in addition to, but not in limitation of, any other rights or remedies
available at law or in equity, be entitled to injunctive relief and/or specific
performance without the posting of a bond or other security without the
necessity of proving actual damage and Executive shall forfeit all of his
rights, title and interests in or to the severance payments and benefits set
forth in Section 9 below, and the Company shall have the right to recover from
Executive any such severance payments or benefits previously provided to
Executive.
          B. The parties hereto acknowledge that the provisions of Sections 4
and 5 hereof and the Proprietary Agreement shall survive the termination of this
Agreement.
          C. If the duration of, the scope of or any business activity covered
by any provision of Sections 4 or 5 or the Proprietary Agreement is in excess of
what is determined to be valid and enforceable under applicable law, such
provision shall be construed to cover only that duration, scope or activity that
is determined to be valid and enforceable. Executive hereby acknowledges that
Sections 4 and 5 hereof and the provisions of the Proprietary Agreement shall

Page 3 of 23



--------------------------------------------------------------------------------



 



be given the construction which renders the provisions valid and enforceable to
the maximum extent, not exceeding their express terms, possible under applicable
law.
     7. Proprietary Information and Inventions Agreement. Executive affirms his
obligations under the Proprietary Information and Inventions Agreement (the
“Proprietary Agreement”) that is attached as Schedule 3 hereto, which he has
previously executed in connection with the commencement of his employment.
     8. Termination.
          A. Voluntary Termination. Except as provided in Sections 8.B., C., D.
and E., each party hereto may terminate Executive’s employment by giving to the
other party no less than sixty (60) days prior written notice of the party’s
intent to terminate. If Executive voluntarily terminates his employment without
Good Reason then the Company shall have no further liability to Executive for
any payment, compensation or benefit whatsoever, other than payment of
Executive’s accrued but unpaid salary and benefits through the date of
Executive’s termination. If the Company voluntarily terminates Executive’s
employment without Cause (as set forth in Section 8.D. hereof) or Executive
terminates his employment for Good Reason (as set forth in Section 8.E.), and
subject to Executive’s compliance with Sections 4, 5 and 9 hereof of this
Agreement and the provisions of the Proprietary Agreement, then Executive shall
be entitled to a severance payments and benefits as described in Section 9 of
this Agreement.
          B. By Death. Executive’s employment shall be terminated automatically
upon the death of Executive. The Company’s total liability in such event shall
be limited to payment of Executive’s accrued but unpaid salary and benefits
through the date of Executive’s death.
          C. By Disability. The Company may terminate Executive’s employment
upon the inability of Executive to perform on a full-time basis the duties and
responsibilities of his employment with the Company by reason of his illness or
other physical or mental impairment or condition, if such inability continues
for an uninterrupted period of 90 days. A period of inability shall be
“uninterrupted” unless and until Executive returns to full-time work for a
continuous period of at least 30 days. The Company shall have no liability for
severance pay or benefits following the date of Executive’s termination of
employment, other than payment of Executive’s accrued but unpaid salary and
benefits through the date of Executive’s termination AND ANY RIGHTS EXECUTIVE
HAS TO DISABILITY INSURANCE BENEFITS UNDER APPLICABLE LAW OR THE COMPANY’S SHORT
OR LONG TERM DISABILITY INSURANCE POLICIES AS IN EFFECT AT THE TIME OF
TERMINATION.
          D. For Cause. The employment relationship between Executive and the
Company created hereunder shall automatically and immediately terminate upon the
occurrence of any one of the following events:
               (i) the conviction of Executive of a felony;
               (ii) the gross negligence or willful misconduct of Executive
which is reasonably determined by the Board to be injurious to the business or
interests of the Company;

Page 4 of 23



--------------------------------------------------------------------------------



 



               (iii) Executive’s willful violation of specific and lawful
directions of the Board, which persists for a period of 5 days after notice is
given of such willful violation;
               (iv) excessive absenteeism of Executive which persists for a
period of 30 days after the Board has given the Executive notice of such
absenteeism;
               (v) material failure of Executive to perform or observe the
provisions of this Agreement with the Company which persists for a period of
30 days after notice is given of such failure to perform or observe;
               (vi) failure to cooperate with the Company in any investigation
or formal proceeding; or
               (vii) any act of fraud with respect to any aspect of the
Company’s business where such act is reasonably determined by the Board to be
injurious to the business of the Company.
          E. Good Reason. Executive’s voluntary resignation of his employment
under this Agreement will be considered to be with “Good Reason” if, following
the occurrence of one or more of the events listed below, Executive (1) provides
written notice to the Board of the event(s) constituting Good Reason within
thirty (30) days after the first occurrence of such event(s), (2) the Company
fails to reasonably cure such event(s) within thirty (30) days after receiving
such notice, and (3) Executive’s termination of his employment is effective not
later than thirty (30) days after the end of the period in which the Board may
cure the event(s). The following events will give rise to Good Reason, unless
Executive has consented thereto in writing:
               (i) A material reduction or diminution in the Executive’s job
responsibilities or duties; provided, however, that neither a mere change in
title alone nor reassignment to a position that is substantially similar to the
position held prior to the reassignment shall constitute Good Reason (including
but not limited to, following a Change in Control) performing substantially the
same duties with respect to substantially the same size and scope of
organization, but which organization is part of a larger organization);
               (ii) A material reduction by the Company of Executive’s Base
Salary as in effect on the date of this Agreement (as set forth on Schedule 2
hereof) or as same may be increased from time to time thereafter; provided,
however, that a reduction of Base Salary in connection with a similar general
reduction of the base salaries of the Company’s executive employees shall not
constitute Good Reason;
               (iii) The relocation of Executive’s primary work location, on a
permanent basis, to an office that would increase the Executive’s one way
commute distance by more than seventy-five (75) miles from Executive’s primary
work location as of immediately prior to such change; or
               (iv) any acquirer, successor or assignee of the Company fails to
assume and perform, in all material respects, the obligations of the Company
hereunder.

Page 5 of 23



--------------------------------------------------------------------------------



 



     9. Severance.
          A. If the Company voluntarily terminates Executive’s employment
without Cause (and other than as a result of Executive’s death or disability (as
defined above)) or if Executive resigns his employment with Good Reason, then
subject to the effectiveness of Executive’s executed general waiver and release
of claims in favor of the Company and its affiliates (in substantially the form
attached hereto as Schedule 4), and provided Executive complies with his
continuing obligations to the Company (including but not limited to those in
Sections 4 and 5 above and the Proprietary Agreement), Executive shall be
entitled to receive:
               (i) a lump sum payment equal to six (6) months of his Base
Salary, less applicable withholdings (the “Cash Severance”);
               (ii) if Executive was enrolled in a group health plan (e.g.,
medical, dental, or vision plan) sponsored by the Company immediately prior to
termination, and if Executive (or his eligible dependents) timely elects to
continue such coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (together with any state law of similar effect, “COBRA”), the Company
will pay to the insurance carrier(s) the full amount of the premiums due for
Executive and his eligible dependents for the first six (6) months of such
coverage under COBRA (or until such earlier time as Executive and/or his
eligible dependents are no longer eligible for COBRA coverage); and
               (iii) if the termination occurs on, within three (3) months prior
to, or eighteen (18) months following, a Change in Control (as defined below),
100% of Executive’s then-outstanding and unvested compensatory equity awards (in
addition to any acceleration provided for pursuant to the stock option to
purchase 133,333 shares granted on May 3, 2006 pursuant to the Company’s 2002
Stock Option Plan, as amended (the “Prior Stock Option Grant”)) shall become
immediately fully vested and, as applicable, exercisable, effective as of
immediately prior to the termination of Executive’s employment.
               Executive must execute the release of claims within forty-five
(45) days following the date of termination, and allow the release to become
effective in accordance with its terms. If the release becomes effective within
such time period, and subject to Executive’s observation of his continuing
obligations, the Company will pay the Cash Severance on the first regular
payroll pay date following the effective date of the release.
          B. If the Company (or, if applicable, the successor entity thereto)
determines that these severance payments and benefits (the “Payments”)
constitute “deferred compensation” under Section 409A of the Internal Revenue
Code (together, with any state law of similar effect, “Section 409A”) and
Executive is a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Payments
shall be delayed as follows: on the earliest to occur of (i) the date that is
six months and one day after the termination date, (ii) the date of the Eligible
Employee’s death, or (iii) such earlier date, as reasonably determined in good
faith by the Company (or any successor entity thereto), as would not result in
any of the Payments being subject to adverse personal tax consequences under
Section 409A (such earliest

Page 6 of 23



--------------------------------------------------------------------------------



 



date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Payments that Executive would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the Payments
had not been delayed pursuant to this Section 9(B) and (B) commence paying the
balance of the Payments in accordance with the applicable payment schedules set
forth in Section 9(A) above. For the avoidance of doubt, it is intended that
(1) each installment of the Payments provided in Section 9(A) above is a
separate “payment” for purposes of Section 409A, (2) all Payments satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under of Treasury Regulation 1.409A-1(b)(4)-(6), and
1.409A-1(b)(9)(iii), and (3) the Payments consisting of COBRA premiums also
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation 1.409A-1(b)(9)(v).
          C. Golden Parachute Tax.
               (i) If any payment or benefit (including payments and benefits
pursuant to this Agreement) that Executive would receive in connection with a
Change in Control from the Company or otherwise (“Transaction Payment”) would
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company shall cause to be determined, before any amounts
of the Transaction Payment are paid to Executive, which of the following two
alternative forms of payment would maximize Executive’s after-tax proceeds:
(1) payment in full of the entire amount of the Transaction Payment (a “Full
Payment”), or (2) payment of only a part of the Transaction Payment so that
Executive receives the largest payment possible without the imposition of the
Excise Tax (a “Reduced Payment”), whichever amount results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax. For purposes of determining whether to make a Full
Payment or a Reduced Payment, the Company shall cause to be taken into account
all applicable federal, state and local income and employment taxes and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes). If a Reduced Payment is made, (x) the
Transaction Payment shall be paid only to the extent permitted under the Reduced
Payment alternative, and Executive shall have no rights to any additional
payments and/or benefits constituting the Transaction Payment, and (y) reduction
in payments and/or benefits shall occur in the following order: (1) reduction of
other cash payments (if any); (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits (if any) paid to Executive.
In the event that acceleration of compensation from Executive’s equity awards is
to be reduced, such acceleration of vesting shall be canceled in the reverse
order of the date of grant.
               (ii) The independent registered public accounting firm engaged by
the Company for general audit purposes as of the day prior to the effective date
of the Change in Control shall make all determinations required to be made under
this Section 9(C). If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the

Page 7 of 23



--------------------------------------------------------------------------------



 



Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder.
               (iii) The independent registered public accounting firm engaged
to make the determinations hereunder shall provide its calculations, together
with detailed supporting documentation, to the Company and Executive within
fifteen (15) calendar days after the date on which Executive’s right to a
Transaction Payment is triggered (if requested at that time by the Company or
Executive) or such other time as reasonably requested by the Company or
Executive. If the independent registered public accounting firm determines that
no Excise Tax is payable with respect to the Transaction Payment, either before
or after the application of the Reduced Amount, it shall furnish the Company and
Executive with an opinion reasonably acceptable to Executive that no Excise Tax
will be imposed with respect to such Transaction Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.
          D. Change in Control. For purposes of this Section 9, “Change in
Control” means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:
               (i) any Exchange Act Person (as defined in the Company’s 2007
Equity Incentive Plan) becomes the owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (a) on account of the acquisition
of securities of the Company by an investor, any affiliate thereof or any other
Exchange Act Person from the Company in a transaction or series of related
transactions the primary purpose of which is to obtain financing for the Company
through the issuance of equity securities or (b) solely because the level of
ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;
               (ii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (a) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (b) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same

Page 8 of 23



--------------------------------------------------------------------------------



 



proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction;
               (iii) there is consummated a sale, lease, exclusive license or
other disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or
               (iv) over a twelve month period, individuals who, on the
Effective Date, are members of the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the members of the Board; provided,
however, that if the appointment or election (or nomination for election) of any
new Board member was approved or recommended by a majority vote of the members
of the Incumbent Board then still in office, such new member shall, for purposes
of the Plan, be considered as a member of the Incumbent Board.
               For avoidance of doubt, the term Change in Control shall not
include a sale of assets, merger or other transaction effected exclusively for
the purpose of changing the domicile of the Company.
     10. Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction in accordance with
Section 16 for injunctive relief in order to enforce or prevent any violations
of the provisions of this Agreement.
     11. Attorney Fees. If any arbitration proceeding or action at law or in
equity, including any action for declaratory or injunctive relief, is brought
which arises out of this Agreement or the termination of Executive’s employment,
or which seeks to enforce or interpret this Agreement or to seek damages for its
breach, the prevailing party shall be entitled to recover reasonable attorney
fees from the non-prevailing party, which fees may be set by the court or
arbitrator in the trial of such action, or may be enforced in a separate action
brought for that purpose, and which fees shall be in addition to any other
relief which may be awarded.
     12. Assignment. This Agreement is personal to Executive and may not be
assigned in any way by Executive without the prior written consent of the
Company. This Agreement shall not be assignable or delegable by the Company. Any
attempted assignment by Executive or the Company shall be void. Notwithstanding
the preceding two sentences, this Agreement may be assigned or delegated by the
Company to any parent company, subsidiary, successor or affiliate (where such
affiliate is at least 51% owned by the Company) of the Company. The rights and
obligations under this Agreement shall inure to the benefit of and shall be
binding

Page 9 of 23



--------------------------------------------------------------------------------



 



upon the heirs, legatees, administrators and personal representatives of
Executive and upon the successors, affiliates, representatives and assigns of
the Company.
     13. Severability and Reformation. The parties hereto intend all provisions
of this Agreement to be enforced to the fullest extent permitted by law, and are
intended to be limited to the extent necessary so that they will not render this
Agreement illegal, invalid, or unenforceable under present or future law. If any
provision of this Agreement or any application thereof shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
such provision shall be fully severable, and this Agreement shall be construed
and enforced as if such illegal, invalid, or unenforceable provision were never
a part hereof and the remaining provisions shall remain in full force and effect
and shall not be affected by the illegal, invalid, or unenforceable provision or
by its severance.
     14. Notices. All notices and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, cable, telegram, facsimile
transmission or telex to the parties at the following addresses or at such other
addresses as shall be specified by the parties by like notice:
If to the Company:
7625 Smetana Lane
Eden Prairie, MN 55344
Attention: Chief Executive Officer
If to the Executive:
John P. Guider
c/o Compellent Technologies, Inc.
7625 Smetana Lane
Eden Prairie, MN 55344
Notice so given shall, in the case of notice so given by mail, be deemed to be
given and received on the fourth calendar day after posting, in the case of
notice so given by overnight delivery service, on the date of actual delivery
and, in the case of notice so given by cable, telegram, facsimile transmission,
telex or personal delivery, on the date of actual transmission or, as the case
may be, personal delivery.
     15. Further Actions. Whether or not specifically required under the terms
of this Agreement, each party hereto shall execute and deliver such documents
and take such further actions as shall be necessary in order for such party to
perform all of his or its obligations specified herein or reasonably implied
from the terms hereof.
     16. Governing Law and Venue. This Agreement is to be governed by and
construed in accordance with the laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any jurisdiction other than the state of Minnesota. The
parties agree that any dispute concerning this Agreement is to

Page 10 of 23



--------------------------------------------------------------------------------



 



be brought in the District Court in Hennepin County, Minnesota and consent to
jurisdiction and venue therein.
     17. Entire Agreement and Amendment. This Agreement contains the entire
understanding and agreement between the parties, except as otherwise specified
herein, and supersedes any other agreement between Executive and the Company,
whether oral or in writing, with respect to the subject matter hereof; provided,
however, that nothing herein shall supersede the acceleration provisions of any
stock option agreement by and between the Executive and the Company pursuant to
the Company’s 2002 Stock Option Plan, as amended (as the Executive shall be
entitled to such acceleration benefits as well as the acceleration benefits
contained in Section 9(A)(iii) hereof with regard to such Prior Stock Option
Grant). This Agreement may not be altered or amended, nor may any of its
provisions be waived, except by a writing signed by both parties hereto or, in
the case of an asserted waiver, by the party against whom the waiver is sought
to be enforced.
     18. No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, except by a statement in writing signed by the party against
whom enforcement of the waiver is sought. Any written waiver shall not be deemed
a continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.
     19. Counterparts. This Agreement may be executed in counterparts, with the
same effect as if both parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.
[signature page follows]

Page 11 of 23



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

          THE COMPANY:    
 
        Compellent Technologies, Inc.    
 
       
By  
  /s/ Philip E. Soran               Philip E. Soran       EXECUTIVE:    
 
        /s/ John P. Guider           John P. Guider    

Page 12 of 23



--------------------------------------------------------------------------------



 



SCHEDULE 1
Position and Duties of Executive
Position:
Executive is employed in the following position with the Company: Chief
Operating Officer.
Duties:
Executive shall have the following duties:
     Overall management of engineering, manufacturing and quality programs of
Company.

Page 13 of 23



--------------------------------------------------------------------------------



 



SCHEDULE 2
Compensation
Base Salary:
Executive shall receive an annual Base Salary of $275,000 for calendar year of
2008. Determination of annual Base Salary beyond calendar year 2008 shall be
made by mutual agreement of Executive and the Company. The Base Salary shall be
subject to all appropriate federal and state withholding taxes and shall be
payable on the Company’s regular payroll schedule, which currently is a
semi-monthly basis in twenty-six (26) equal installments per year.
Benefits:
Executive shall be eligible to participate in all benefit programs and plans
that the Company provides to its key management employees consistent with the
policies and procedures of the Company. Additionally, the Company shall provide
an annual allowance of $1,000 for a medical physical examination for Executive.
Bonus:
Executive shall be entitled to participate in a mutually agreed upon yearly
Bonus Program, as in effect from time to time, at the level determined by the
Board.
Vacation:
Executive shall be entitled to accrue vacation days in accordance with the
Company’s general vacation accrual policy, to be taken with due observance of
the interests of the Company. Upon termination of this Agreement during a
calendar year, compensation for vacation not used will be calculated and
compensated for on a pro rata basis. Executive shall also be entitled to such
holidays as are typically observed by the Company.
Reimbursement of Expenses:
The Company recognizes that Executive may incur legitimate business expenses in
the course of rendering services to the Company. Accordingly, the Company shall
reimburse Executive for reasonable business expenses to the extent and on the
terms provided in the Company’s policies, provided, however, that Executive
shall not be reimbursed for any such expense that is not substantiated, to the
Company’s reasonable satisfaction, by way of invoice or other pertinent
documentation or information.

Page 14 of 23



--------------------------------------------------------------------------------



 



SCHEDULE 3
PROPRIETARY AGREEMENT

Page 15 of 23



--------------------------------------------------------------------------------



 



COMPELLENT TECHNOLOGIES, INC.
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
     In consideration of my employment or the continuation of my employment with
Compellent Technologies, Inc., (the “Company”), and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, I
agree that:
     1. Definitions.
(a) The term “Company” shall include any subsidiary, parent or other affiliate
of Company, subsidiaries of the parent company, any holding company related to
Company or its parent and any subsidiaries thereto.
     (b) The term “Proprietary Information” shall include any and all
information, that has commercial value in the business in which the Company is
or may become engaged and which is not generally known to others, including,
trade secrets, research, processes, structures, formulae, data and know-how,
improvements, inventions, code, computer software and programs, product
concepts, techniques, business and marketing plans, strategies, financial
statements and forecasts, customer lists and information about the Company’s
employees, clients, consultants or licensees.
     2. Ownership, Nondisclosure, and Protection of Proprietary Information. —
All Proprietary Information shall be the sole property of the Company and its
assigns. Except as may be necessary in the performance of my duties as an
employee and only for the benefit of the Company, I will keep in confidence and
will not, during my employment by the Company or any time thereafter, without
the prior written consent of the Company’s President, use, publish, disseminate
or otherwise disclose any Proprietary Information of the Company, including the
information of others provided to the Company with restrictions on its use or
further disclosure.
     3. Delivery of Documents and Data. In the event of the termination of my
employment by the Company or by me for any reason, I will deliver to the Company
all documents, data, and information of any nature pertaining to my work with
the Company, I will not take with me or deliver to anyone else any documents,
data and information (or any reproduction) of any description containing or
pertaining to any Proprietary Information and I will sign and deliver the
“Termination Certification”, attached as Exhibit 2, to the Company.
     4. Disclosure of Inventions and other Information. I will promptly and
fully disclose and describe to the Company, all products, improvements,
inventions, designs, ideas, works of authorship or copyrightable works,
discoveries, trademarks, trade secrets, formulae, processes, techniques,
know-how, and data, (collectively hereinafter called “Inventions”), whether or
not patentable, made or conceived or reduced to practice or learned by me,
either alone or jointly with others, during the period of my employment (whether
or not during normal working hours) that are related to or useful in the actual
or anticipated business of the Company, or result from

Page 16 of 23



--------------------------------------------------------------------------------



 



tasks assigned me by the Company or result from use of premises or equipment
owned, leased, or contracted for by the Company.
     5. Assignment of and Assistance on Inventions.
(a) I hereby assign to the Company or to its nominee, the sole and exclusive
ownership of all my rights to such Inventions and to applications for letters
patent, copyright registrations and other associated rights in all countries.
(b) I further agree to assist the Company, at the Company’s expense, to apply
for, obtain and vest in the name of the Company or its nominee, letters patent,
copyrights or other analogous protection in any country throughout the world and
any associated renewal or restoration documents, including the execution of any
documents and to do such other acts as may be necessary in the opinion of the
Company to preserve its rights against forfeiture, revocation, abandonment or
loss.
(c) This Agreement does not apply to an Invention for which no equipment,
supplies, facility, or trade secret information of the Company was used and
which was developed entirely on my own time, and (1) which does not relate
(a) directly to the business of the Company or (b) to the Company’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work I perform for the Company.
(d) In the event the Company is unable, after reasonable effort, to secure my
signature on any patent, copyright or other analogous protection relating to an
Invention, whether because of my physical or mental incapacity or for any other
reason whatsoever, I hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents as my agent and attorney-in-fact, to act
for and in my behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright or other analogous
protection thereon with the same legal force and effect as if executed by me. My
obligation to assist the Company in obtaining and enforcing patents and
copyrights for such Inventions in any and all countries shall continue beyond
the termination of my employment, for whatever cause, but the Company shall
compensate me at a reasonable rate after such termination for time actually
spent by me at the Company’s request on such assistance.
(e) I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are being created as “works made for hire,” as that
term is defined in the United States Copyright Act (17 U.S.C. § 101). If such
laws are inapplicable or in the event that such works, or any part thereof, are
determined by the Copyright Office or a court of competent jurisdiction not to
be works made for hire under the United States copyright laws, this Agreement
shall operate as an irrevocable and unconditional assignment by me to the
Company of all of my right, title and interest (including, without limitation
all rights in and to the copyrights throughout the world, including the right to

Page 17 of 23



--------------------------------------------------------------------------------



 



prepare derivative works and the right to all renewals and extensions) in the
works for the copyright term(s).
     6. No Breach of Duty. I represent that my performance of all the terms of
this Agreement and as an employee of the Company does not, and to the best of my
present knowledge and belief will not, breach any agreement or duty to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict herewith.
I am not at the present time restricted from being employed by the Company or
entering into this Agreement.
     7. No Prior Employer or Third Party Property. I acknowledge that Company
does not desire to receive any proprietary information in breach of my
obligation to others and, I agree that I will not disclose to Company or use in
the performance of my duties for Company, any proprietary information, materials
or documents of a former employer or other third party that are not generally
available to the public without accompanying written authorization from such
party. I further acknowledge that I am not to breach any obligation of
confidentiality or duty that I have to former employers.
     8. Non-Competition.
(a) During the term of this Agreement and for a period of one (1) year after the
termination of this Agreement for any reason (or for such a lesser period of
time as may be determined by a court of law or equity to be a reasonable
limitation), I shall not in any manner or capacity, including without limitation
as a proprietor, principal, agent, partner, officer, director, stockholder,
employee, consultant, or otherwise:
(i) Solicit, directly or indirectly, any director, officer or employee of
Company to discontinue that individual’s status of employment with Company, nor
to become employed in any activity similar to or competitive with the business
of Company being conducted at the time of termination of this Agreement within
the territories in which Company conducts its business operations;
(ii) Directly or indirectly solicit for the sale of or sell to any customer or
prospective customer with whom I had contact or for whom I had direct or
indirect responsibility at any time during my last year of employment with the
Company any services, products, or processes that are similar to or compete with
the services, products or services then manufactured or sold by the Company;
(iii) Solicit, request, advise, or induce any current or potential customer,
supplier, or other business contact of the Company to cancel, curtail, or
otherwise adversely change its relationship with the Company; or
(iv) Enter into or engage in, directly or indirectly, any software development
or other

Page 18 of 23



--------------------------------------------------------------------------------



 



business that develops, manufactures, markets, sells, or promotes any services,
products, or processes which are similar to or competitive with any services,
products, or processes of the Company with which I worked at any time during the
last year of my employment with the Company or any services, products, or
processes then in existence or under development at the Company about which I
shall have acquired Proprietary Information at any time during my last year of
employment with the Company.
     (b) Nothing herein shall prohibit me from holding shares or stock or
warrants or debentures in a company listed on a nationally or internationally
recognized stock exchange, if I own no more than five percent (5%) of such
company’s shares entitled to vote at a meeting of its shareholders.
     9. Remedies for Breach. I agree that any breach of this Agreement by me
would cause irreparable damage to the Company and that the remedy at law of
Company will be inadequate. In the event of such breach, the Company shall have,
in addition to any and all remedies of law, the right to an injunction, specific
performance, or other equitable relief to prevent or redress the violation of my
obligations hereunder. If the provisions for the duration of the scope of or any
business activity covered by the agreement exceeds that which is determined to
be valid and enforceable under applicable law, such provision shall be construed
to cover only that duration, scope or activity that is determined to be valid
and enforceable. I hereby acknowledge that such provision shall be given the
construction which renders the provisions valid and enforceable to the maximum
extent, not exceeding their express terms, possible under applicable law.
     10. Effective Date. This Agreement shall be effective as of the first day
of my employment by the Company, or (if my employment has already commenced), as
of the date I sign this Agreement.
     11. Governing Law and Venue. This Agreement is to be governed by and
construed in accordance with the laws of the State of Minnesota, without regard
to principles of conflicts of law.
     12. Entire Agreement. This Agreement replaces and supercedes any and all
prior written or oral agreement entered into between the parties relating to the
subject matter hereof.
     13. Assignability. This Agreement shall be binding upon me, my heirs,
executors, assigns, and administrators, shall inure to the benefit of the
Company, its successors, and assigns, and shall survive the termination of my
employment by the Company, regardless of the manner of such termination.
     14. Severability. In the event that a court of competent jurisdiction
declares a provision of this agreement to be invalid for any reason, the
remaining provisions shall not be affected and shall remain enforceable.
Further, such provision shall be reformed and construed to the extent permitted
by law so that it would be valid, legal and enforceable to the maximum extent
possible.

Page 19 of 23



--------------------------------------------------------------------------------



 



     15. Prior Inventions. All improvements, inventions, designs, ideas, works
of authorship, copyrightable works, discoveries, trademarks, copyrights, trade
secrets, formulae, processes, techniques, know-how and data relevant to the
subject matter of my employment by the Company which have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by the Company shall be deemed “Inventions” for the purposes of this
Agreement except as set forth below:
List of Pre Compellent Technologies, Inc. Employment Inventions and Writings
This Agreement does not apply to inventions or improvements in which you have an
interest which were made prior to your employment by the Company. To clearly
identify any such items, list them below by titles and approximate dates. Attach
additional sheets if necessary.

      Title   Date
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

Accepted by Employee:

             
/s/ John P. Guider
      July 12, 2002     
 
           
Signature of Employee
      Date    
 
           
John P. Guider
           
 
           
Type or Print Name
           

Accepted by Compellent Technologies, Inc.:

             
By: Philip Soran
  /s/ Philip E. Soran   July 12, 2002     
 
           
Its: President/CEO
      Date    

Page 20 of 23



--------------------------------------------------------------------------------



 



Attachment 1
TERMINATION CERTIFICATION
     1. This is to certify that I do not have in my possession, nor have I
failed to return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Compellent Technologies, Inc., any subsidiary, parent or
other affiliate of Company, subsidiaries of the parent company, any holding
company related to Company or its parent and any subsidiaries thereto
(collectively, the “Company”).
     2. I further certify that I have complied with all the terms of the
Company’s Proprietary Information and Inventions Agreement signed by me,
including the reporting of any Inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by said Agreement.
     3. I further agree that I will preserve as confidential, all Proprietary
Information as defined in the Proprietary Information and Inventions Agreement,
and hereby assign to the Company all rights in inventions, copyrights, trade
secrets or trademarks, servicemarks or trademarks, consistent with said
Agreement.
     4. I acknowledge and agree that, I have complied with, and will continue to
comply with, after the termination of my employment by the Company, all other
provisions contained in the Proprietary Information and Inventions Agreement.
Accepted by Employee:

                                Signature of Employee       Date    
 
                              Type or Print Name       Social Security Number  
 
 
                Accepted by Compellent Technologies, Inc.            
 
               
By:
               
 
               
 
          Date    
 
               
Its:
               
 
               

Page 21 of 23



--------------------------------------------------------------------------------



 



SCHEDULE 4
RELEASE AGREEMENT
     I understand that this Release, together with the rights to severance
payments and benefits set forth in the employment agreement between the Company
and me dated June 16, 2008 (the “Employment Agreement”) to which this Release is
attached, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company, affiliates of the Company and me with regard to
the subject matter hereof. I am not relying on any promise or representation by
the Company that is not expressly stated therein. Certain capitalized terms used
in this Release are defined in the Employment Agreement.
     I hereby confirm my obligations under my Proprietary Agreement with the
Company.
     Except as otherwise set forth in this Release, I hereby generally and
completely release the Company and its current and former directors, officers,
employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release (collectively, the “Released Claims”). The Released Claims
include, but are not limited to: (1) all claims arising out of or in any way
related to my employment with the Company or its affiliates, or the termination
of that employment; (2) all claims related to my compensation or benefits,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended). Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or the Department of Labor, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released

Page 22 of 23



--------------------------------------------------------------------------------



 



Claims is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (a) the Released Claims do not apply to any rights or claims that
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not to do so);
(c) I have twenty-one (21) days to consider this Release (although I may choose
to voluntarily to sign it sooner); (d) I have seven (7) days following the date
I sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) the Release will not be effective until the date
upon which the revocation period has expired unexercised, which will be the
eighth day after I sign this Release (“Effective Date”).
     I hereby represent that I have been paid all compensation owed and for all
hours worked, I have received all the leave and leave benefits and protections
for which I am eligible, and I have not suffered any on-the-job injury for which
I have not already filed a workers’ compensation claim.
     I acknowledge that to become effective, I must sign and return this Release
to the Company so that it is received not later than twenty-one (21) days
following the date it is provided to me, and I must not revoke it thereafter.

                  Employee
 
           
 
  Name:        
 
           
 
           
 
  Date:        
 
           

Page 23 of 23